Citation Nr: 1702796	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-15 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right lower extremity circulatory disease (claimed as residuals of crushed arteries of the right knee).

2.  Entitlement to service connection for blindness.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to an increased rating for headaches, currently evaluated as 30 percent disabling.

5.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 disabling prior to April 18, 2015 and as 70 percent disabling from that date.

6.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Seth C. Berman, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, the RO granted service connection for PTSD and assigned it a 50 percent rating from April 22, 2008.  In August 2011, the RO granted service connection for headaches and assigned them a 30 percent rating from April 9, 2010.  The Veteran presented testimony at a Board hearing in September 2011, and a transcript of the hearing is associated with his claims folder.  

The matters shown on the cover page were the subject of a Board remand in March 2015.  At the time of that decision, the Board rendered final decisions on other matters which were also then on appeal, including service connection for cervical and lumbar spine disability, neuropathy of the left upper extremity and neuropathy/sciatica of the bilateral lower extremities, and residuals of traumatic brain injury and entitlement to a compensable rating for bilateral hearing loss disability.  In June 2015, the RO increased the rating for PTSD from 50 percent to 70 percent, effective from April 18, 2015.  

In April 2016, the RO granted the issue of service connection for right knee disability which the Board had remanded to the RO in March 2015.  Accordingly, that issue is no longer on appeal.  

The Veteran has recently appointed the attorney listed above as his representative.  An appellant will be granted a period of 90 days following mailing of notice that an appeal has been certified to the Board for appellate review during which they may submit a request for a change in representation.  38 C.F.R. § 20.1304.  The Veteran was advised by letter dated October 24, 2016, that his case was returned to the Board and that he had 90 days to change representation.  At that time, the Veteran was representing himself.  He submitted a 21-22a, Appointment of Individual as Claimant's Representative, in favor of Agent C.A. in December 2016.  Thereafter, on January 17, 2017, still within the 90 day timeframe, he submitted a new 21-22a in favor of Attorney Berman which revoked the authority of any prior representative.  See 38 C.F.R. § 14.631(f)(1).


FINDINGS OF FACT

1.  The Veteran's current right lower extremity circulatory disease, claimed as a crushed artery of the right knee, was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's current blindness was not manifest in service and is unrelated to service.

3.  The Veteran's current sleep apnea was not manifest in service and is unrelated to service.  

4.  The Veteran has not had very frequent completely prostrating and prolonged headache attacks productive of severe economic inadaptability.

5.  Throughout the rating period, the Veteran's PTSD has caused occupational and social impairment, with deficiencies in most areas, but it has not caused total occupational and social impairment.  

6.  The Veteran's service-connected PTSD, headaches, right knee osteoarthritis, tinnitus, and bilateral hearing loss preclude him from obtaining or retaining all forms of substantially gainful employment consistent with his education and prior work experience.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity circulatory disease are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for blindness are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for a rating in excess of 30 percent for headaches are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

5.  The criteria for a 70 percent, but not higher, for PTSD during the entirety of the rating period, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

6.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection claims
 
Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arteriosclerosis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

Right lower extremity circulatory disorder and blindness

Service connection has already been granted for right knee osteoarthritis.  
 
There was right knee treatment in service, but the service treatment records make no reference to right leg circulatory problems.  The service treatment records show, among other things, that in June 1979, the Veteran had his right knee pinned in a vehicle.  He had medial pain on palpation, but there was no swelling and X-rays were within normal limits.  The assessment was that he had had a contusion medially of the right knee.  He was seen again for right knee complaints in July 1979.  At that time, there was no swelling or discoloration, and the complaints were of pain when bending the knee.  On service discharge examination in August 1985, the Veteran's circulatory system was normal.  

Service treatment records make no reference to blindness and show that the Veteran denied pertinent symptomatology on service reports of medical history.  On service discharge examination in August 1985, his circulatory and respiratory systems were normal and his uncorrected visual acuity was 20/20.  

On private evaluation in March 2006, the Veteran reported 2 hours of constant, throbbing bilateral frontal headache, with the symptoms beginning when he got out of bed.  He also was unable to tell how many fingers the health care provider was holding up.  He reported only being able to make out sweeping movements, and reported near normal vision prior to this.  He had snorted cocaine and used alcohol the night before.  The diagnoses were acute ischemic stroke in the bilateral posterior cerebral artery distribution, dissection of the left vertebral artery and possible dissection of the right vertebral artery.  When the Veteran was readmitted to the hospital later that month, it was noted he had been left with a left homonymous hemianopsia and some right-sided visual deficit following the cerebral artery infarction.  In May 2008, he was reported to have had bilateral occipital strokes associated with cocaine intoxication.  In June 2008, he was reported to have lower extremity arterial occlusive disease.  

In a July 2014 statement, a private physician noted that the Veteran had been in an accident in service in which his leg was pinned under an overturned vehicle.  From then on, the Veteran had right knee problems.  While the Veteran received treatment at that time, there was no testing to determine the true extent of the injury.  The private physician believed that the Veteran's crush injury was never diagnosed or treated.  He reported that the Veteran suffered an acute ischemic stroke in 2006 that was caused by a thrombus, most likely from the right knee injury incurred in 1979.  He commented that the 2006 stroke caused the Veteran to become blind, and that this was due to the in-service injury.  He opined the Veteran's blindness was due to the in-service crush injury.  The Board notes this statement was identical to two other medical statements submitted by other providers on behalf of the Veteran.  

The Board remanded for VA examinations in March 2015.  In part, an examiner was to indicate whether the Veteran had an arterial injury of his right knee that is related to service.  An examiner was to indicate whether the Veteran's blindness was related to service, to include an arterial injury to the knee.  

In June 2015, the Veteran was examined.  An examiner reviewed the Veteran's claims folder for the right lower extremity circulatory disease claim, and found that the claimed right leg condition was less likely than not related to service.  The examiner correctly noted that the Veteran had been diagnosed with a contusion medially of the right knee in service, after his right knee was pinned in an overturned vehicle in June 1979.  The examiner further correctly noted that in June 2008, the Veteran underwent a right popliteal to tibial bypass of the right leg due to peripheral vascular disease of the right leg.  He also had a left popliteal to tibial bypass in October 2014 due to peripheral vascular disease of his left leg.  The examiner indicated that the Veteran's peripheral vascular disease of his legs was caused by the Veteran's cigarette smoking, and that he had been smoking since 1975.  He also indicated that a contusion is a soft tissue injury, not an arterial injury.  

The examiner also reviewed the Veteran's claims folder for the blindness claim.  The examiner found that the claimed condition was less likely than not related to service.  The examiner noted that in March 2006, the Veteran developed a sudden loss of vision after using cocaine.  He was diagnosed with an acute ischemic stroke due to dissection of the left vertebral artery and possible dissection of the right vertebral artery.  He was noted to be blind in both eyes due to bilateral occipital lobe stroke, per an earlier June 2015 VA examination.  The examiner found that the Veteran's blindness was less likely than not related to service.  The examiner indicated that literature supports a causal relationship between cocaine use and stroke.  Thus, the Veteran's blindness as a result of bilateral occipital lobe stroke is due to cocaine use.  The examiner noted that as opined earlier in his report, right knee arterial injury could not be substantiated as related to service.  

Based on the evidence, the Board finds that service connection is not warranted for the Veteran's right lower extremity circulatory disease.  The Veteran's current right lower extremity circulatory disease was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  It was not shown in service despite the Veteran being seen after having his right knee pinned in June 1979.  Instead, there were no circulatory problems shown then or elsewhere in service, including on service discharge examination in August 1985.  The first indication of right leg circulatory disease was many years after service, after the Veteran had been smoking for a very long period of time.  An examiner in 2015 indicated that peripheral vascular disease is recognized as being due to smoking, and the Veteran has it in his left leg as well.  The examiner also indicated that the Veteran had a soft tissue injury in service, rather than an arterial injury, and this is shown by the service treatment records, and so a service-related arterial injury could not have caused the Veteran's current right lower extremity circulatory disease.  It appears that the Veteran's peripheral vascular disease is due to smoking, and the Board notes the provisions of 38 U.S.C.A. § 1103 indicate that no disability shall be considered to have resulted from injury or disease attributable to the use of tobacco products during service.  

The Board also finds that service connection is not warranted for the Veteran's blindness.  The Veteran's blindness was not manifest in service and is unrelated to service.  His vision was normal on service discharge examination in August 1985, which was after his June 1979 knee contusion.  The first indication of blindness was of a sudden blindness in March 2006, after the Veteran had been using cocaine the night before and was diagnosed as suffering from acute ischemic stroke/cerebral artery infarction.  The VA examiner in 2015 reviewed the Veteran's claims folder and found that it was less likely than not related to service.  Instead, it was due to his cocaine use in March 2006.  Medical authority was cited for this proposition.  

The Board has considered the private medical opinions offered, like the one reported above from July 2014, but finds them to be lacking in significant probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for determining probative value of medical opinions include their thoroughness and detail, whether they discussed why contrary opinions were not persuasive, and the opinion-writer's access to relevant records).  The opinion appears to be based on incorrect facts, as it reports that there was no testing to determine the true extent of injury, and in fact, X-rays were obtained.  This suggests that the service treatment records were not reviewed.  It is also unclear what records were reviewed, and it does not appear that the private medical opinions considered the information which is in the March 2006 private medical records concerning cocaine use the night before sudden blindness occurred in March 2006, and the Veteran's long history of smoking.  The fact also remains that cocaine use can lead to the blindness at issue, and appears to have in the Veteran's case, as explained by the VA examiner in 2015 based on a review of the record.  Additionally, no significant substantiated reasons were given for the private medical opinions.  Moreover, the preponderance of the evidence is against a finding of a crush injury to the right knee in service causing arterial damage.  The service treatment records, including the treatment records from June 1979 and the service discharge examination report indicate that there was a contusion of short duration with relevant systems assessed as clinically normal at separation.  

Sleep apnea

Service treatment records do not report sleep problems, and show that the Veteran denied frequent trouble with sleeping on service reports of medical history.  On service discharge examination in August 1985, his throat and respiratory system were normal.  

Mild obstructive sleep apnea which was mostly positional in nature was discovered on polysomnography in September 1999.  At the time, the Veteran weighed 207 pounds and complained of excessive daytime somnolence with snoring, snorting, gasping, and morning headaches.  His excessive daytime somnolence was causing difficulty at work and he had had near-miss motor vehicle accidents.  

In July 2012, the Veteran's former wife reported that she was married to him from 1978 until about 1986.  She stated that she observed his sleep habits and commented that he had trouble breathing.  She concluded that he had sleep apnea when they were married.  

On VA examination in February 2011, the Veteran was 74 inches tall and weighed 251 pounds.  

In March 2015, the Board remanded for a VA examination, and for the examiner to consider and discuss as necessary the July 2012 statement from the Veteran's former wife.  Later in 2015, a VA examination was conducted.  The examiner reviewed the Veteran's claims folder and opined that it was less likely than not that the Veteran's sleep apnea was incurred in service.  The rationale was that the Veteran was diagnosed with obstructive sleep apnea many years after service, when he was obese.  The examiner indicated that the Veteran's sleep apnea was caused by his obesity.  He considered the report from the Veteran's former spouse, dated in July 2002, wherein she reported that the Veteran had trouble breathing when he slept.  However, he indicated that her report of trouble breathing was vague and nonspecific, and could not be used by itself to support a diagnosis of obstructive sleep apnea.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current sleep apnea.  The VA physician who reviewed the record in 2015 opined that it was due to the Veteran's obesity, and indicated that his former spouse's report of his trouble breathing was vague and nonspecific and could not be used to support a diagnosis of obstructive sleep apnea.  Moreover, the service treatment records show that the Veteran had denied having or having had frequent trouble sleeping in service, and his respiratory system was found to be clinically normal on service discharge examination in August 1985.  Further, the history provided at the time of the initial diagnosis in September 2009 suggests a history of short duration.  The preponderance of the evidence is against a finding that the Veteran's sleep apnea was manifest in service or is otherwise related to service.  

The Veteran and other lay persons whose statements are of record may feel that the disabilities discussed above are related to service, as reflected by their statements of record.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428(2011).  However, the disabilities at issue in this case are medically complex and could have multiple possible causes and thus, fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Accordingly, their statements have no probative effect in this regard.  

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  The Board concludes that the disability has not significantly changed and that a uniform rating is warranted.

Headaches

The Veteran appeals for a higher rating than 30 percent for his service-connected headaches, which are currently rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Diagnostic Code 8100, with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a 50 percent rating is warranted.  With characteristic prostrating attacks occurring on an average once a month over the last several months, a 30 percent rating is warranted.  

On VA treatment in April 2010, the Veteran reported that his headaches are so bad that his wife hears him cry at night, and that they awaken him at night.  He reported having 2-3 headaches per day.  A June 2011 treatment record shows that he had continuing headaches located occipitally, occurring 3-4 times a week.  

On VA examination for headaches in February 2011, the Veteran indicated that his headaches can be throbbing, pounding, and pulsating sharp piercing pain in the front, sides, and back of his head, which last from 1 to 5 hours for 2 or more days.  He reported no relief with medications.  When the headaches occur, he has to stay in bed and is unable to do anything.  He indicated that the level of severity for his headaches is at a pain level of 10, reflecting the highest level of pain.  He experienced headaches on average of 3 times per day and they last for 5 hours.  The symptoms were inability to eat, sleep, or function in daily activities.  The symptoms occur constantly.  The Veteran reported that he was unable to get out of bed during a headache.  On examination, the Veteran was well nourished and in no acute distress, with no signs of malaise present.  The diagnosis was cluster headaches.  

VA outpatient treatment records show that in June 2011, the Veteran reported that he had headaches three to four times a week and felt they had increased in severity and frequency.  In December 2011, he said his headaches occurred daily.  In August 2013, he stated that his headaches were worse and more intense than on his previous visit.  

Thereafter, the Veteran is shown to have been prescribed Botox injections for his headaches.  

In March 2015, the Board remanded for an additional VA examination for headaches.  

A July 2015 VA headaches examination report indicates that the Veteran reported headache pain, pulsating or throbbing head pain, pain on both sides of his head, and pain which worsened with activity.  He also experienced sensitivity to light and sound.  The duration of the Veteran's typical head pain was less than 1 day.  He did not have characteristic prostrating attacks of migraine/non-migraine headache pain.  His headaches impacted his ability to work through increased absenteeism.  He had been treated at the neurology clinic from 2011 to 2014 for headaches.  

In September 2015, a private physician indicated that prior to Botox treatment, the Veteran was having a headache most days of the week without relief.  He still has bad headaches the last month before it is time to get Botox.  The private physician reported that the Veteran has headaches that make him unable to function on a daily basis 1 out of every 3 months and that he still has severe headaches on the other 2 months.

On VA evaluation in March 2016, the Veteran reported that Botox injections are very helpful for the first 1 1/2 months, and then they lose their effectiveness.  

Based on the evidence, the Board concludes that a rating in excess of 30 percent is not warranted for the Veteran's headaches, as the preponderance of the evidence does not support a finding that he has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, which are necessary for a 50 percent rating.  While the Veteran has complained that at times he has frequent headaches and that their severity worsens as the effects of his Botox treatment wear off, on examination in July 2015, the examiner indicated that he did not have characteristic prostrating attacks of headache pain.  The Board finds the opinions of the 2015 VA examiner to be more probative and persuasive as that examiner explicitly noted that the entire claims folder had been reviewed whereas the private provider did not.  Further, even his private provider appears to concede that his headache disability has improved over the course of the appeal as a result of Botox treatments as it is reported that the Botox provides relief for up to 2/3rds of the time.  

PTSD

The Veteran appeals for a higher rating for his service-connected PTSD, which is currently rated as 50 percent disabling from the April 2008 date of claim until April 18, 2015, and as 70 percent disabling from that date.

His PTSD is rated under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, under which a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM-5, effective August 4, 2014, and the Secretary, VA, determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  As the Veteran's increased rating claim was originally certified to the Board in March 2012 (prior to August 4, 2014), the DSM-5 is not applicable to this case.

In February 2009 correspondence, the Veteran reported that he is hypervigilant to the point that he goes outside to patrol his property, and that he frequently has depressive symptoms, depressed mood, and decreased energy.  He stated that he feels like crying many times per week and has crying spells once a day.  He angers easily, feels helpless at all times, and feels suicidal sometimes.  He also indicated that he frequently has auditory and visual illusions and hallucinations, and that his memory is worse.

On VA psychiatric examination in February 2009, the Veteran reported trouble falling asleep and interrupted sleep every night.  He stated that he had nightmares 3 times per week, and that he has daily intrusive thoughts.  He states that he is anxious, easily startled, hypervigilant, uncomfortable in large crowds, and short-tempered, and that he does not talk about his experiences.  On examination, there was no impairment of thought processes or communication, his memory appeared to be adequate, and insight and judgment appeared to be adequate, as did intellectual capacity.  

On VA psychiatric examination in May 2009, the Veteran's marriage of 11 years duration was reported to be fine.  His next door neighbor would come by daily and check on him when his wife was away, and a couple of cousins would visit periodically.  For leisure, he spent time alone and listened to TV.  He had no history of suicide attempts and no recent violence or assaultiveness.  He was depressed, as he was blind and could not do what he used to do.  On psychiatric examination, he was clean, neatly groomed, and appropriately dressed.  His speech, attitude, and affect were normal.  His mood was mostly down.  He could do serial 7s and spell a word backwards.  His thought processes and content were normal, and he had no delusions.  He reported that nightmares roughly 3-4 times per week would wake him up and he could not go back to sleep.  He had no hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  Proverb interpretation was concrete.  

The Veteran reported to the examiner that he had panic attacks 2 times per month.  He would wake up in a panic and short of breath after nightmares.  He had no episodes of violence or homicidal thoughts but he had suicidal ideation without intent or plans.  His impulse control was good.  He was able to maintain minimum personal hygiene.  His remote and recent memory were normal, and immediate memory was mildly impaired.  He would lose his train of thought and forget what he was doing.  He stated that he did not trust people.  The diagnoses were major depression and PTSD, and the GAF was 50 for current functioning.  The examiner indicated that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner indicated that there were deficiencies in thinking, work, and mood, but not in judgment, family relations, or school (which he does not appear to have been in).  The examiner indicated that there was reduced reliability and productivity due to PTSD symptoms.  The examiner indicated that PTSD-related anxiety and depressive symptoms reduce motivation for socialization and reduce motivation for finding more productive activity that the Veteran could still engage in despite his vision impairment.  

Including as reported in part in a June 2015 VA examination report, a November 2009 report of psychological evaluation states that the Veteran had been treated since June 2008, and that he had severe chronic PTSD and major depressive disorder, with a GAF of 35.  In November 2009, the Veteran indicated that he had not worked since 2006 and had not looked for work because of his bad nerves.  In February 2010, the Veteran indicated that his bad nerves would prevent him from working at the present time.  In March 2010, the Veteran was noted to have reported increased symptoms after he walked off the porch and stumbled into a gasoline and leaf fire.  This triggered PTSD memories of an accident, and nightmares.  It was more difficult to spend time alone, and he was still isolated.  He was going to monthly PTSD group meetings, but appeared more agitated and depressed.  He was considered to be totally and permanently disabled and unemployable.  

In September 2011, a health care provider indicated that the Veteran's PTSD and depressive symptoms significantly interfere in all areas of his life.  He was not participating much in group.  She considered him to be totally and permanently disabled and unemployable and assigned a GAF score of 35.  Also in September 2011, the Veteran testified that his medications did not seem to work.  In November 2011, he related well to group members.  In July 2012, he was described as waking from sleep because of nightmares, and in August 2012, his wife described him as having notable PTSD symptoms.  

A September 2012 psychiatric treatment note indicates that the Veteran had a depressed mood and flat affect, and feelings of helplessness, hopelessness, and increased PTSD symptoms with increased night sweats and nightmares.  His wife stated that he was fighting in his sleep.  The writer assessed suicidal ideation, and that Veteran stated that he was having thoughts about killing himself.  He then was admitted as an inpatient, wherein it was noted that he had been taking his medications, Citalopram/aripiprazole as directed.  However, he had been having auditory hallucinations of footsteps, and had been seeing people sitting around, in the past 6 months.  They would just come and go.  He thought his mind was playing tricks on him.  He reported ongoing flashbacks and intrusive thoughts about his traumatic exposures.  He continued to report that he wanted to die because he did not feel useful.  There were 2 guns in his home and his wife agreed to put them under lock and key.  A GAF of 45 was assigned, and he was admitted for inpatient treatment (for suicidal ideation) for several days.  

Then, in October 2012, the Veteran was found to have a GAF of 50 and he requested psychiatric treatment.  On intake that month, he could not tell if his aripiprazole helped.  He could not sleep, and he had nightmares.  He was swinging and jumping in his sleep, and he was nervous during the day.  He stated that he was a little bit depressed.  He agreed that he was cranky and hard to get along with.  He reported that he did not have any fun.  He was to be started on prazosin for nightmares.  

In March 2013, he complained of irritability and nightmares.  In April 2013, he was bothered by nightmares 2-3 times per week and was constantly ruminating about bad things that had happened to him.  He was relying heavily on substances, and endorsed drinking a few beers and some vodka per day and smoking 1/2 ounce of marijuana per week.  In December 2013, he was noted to have been stable on medications and was keeping busy in PTSD classes, which were helping him think about things that do not make him depressed.  He stated that his mood was up and down because this time of year is always hard.  He got out of the Marines and his grandmother died at this time of year.  He had a good Thanksgiving and a nice Christmas was planned.  He felt that citalopram was helping, but wanted  to take a full pill to see if it would help keep his mind from drifting to topics he did not want to think about.  Citalopram was increased and prazosin was continued.  

In July 2014, it was reported that there had been improvement in March after citalopram had been increased in December.  He was very worried because he was having a hearing for his VA claim.  He had not been sleeping well as he was worrying about it.  He was having nightmares almost every night.  His wife told him that he fights in his sleep.  He was taking prazosin and having some trouble with dizziness.  In October 2014, his primary care provider opined that the Veteran was unemployable due to his service-connected disabilities of PTSD, headaches, tinnitus, and hearing loss.  The medications he takes for his PTSD and headaches often cause drowsiness.  

In December 2014, the Veteran was dizzy due to prazosin, so it was not increased.  Trazodone was added.  The Veteran described a flare-up of PTSD.  He got into an argument with his wife, and threatened to kill her, and psychiatry was called.  The Veteran stated that he was now fine.  He had been depressed about his financial situation.  He was still in the process with VA on 17 claims appeals.  He was taking citalopram, prazosin, and trazodone.  He was waking up a lot at night when he heard dogs bark or when his wife moved.  He had stayed away from drugs and alcohol.  On April 23, 2015, it was noted that in March, he was more depressed.  He stopped citalopram because he thought it caused seizures and wanted a different antidepressant.  Citalopram and trazodone were stopped and mirtazapine was started for sleep, mood, and PTSD.  The Veteran stated that his mood goes up and down, and that it was more down because of continuing problems with VA.  He was initially taking mirtazapine in the morning, but it made him sleep, so now he was taking it at night and sleeping okay.  It was working some for his depression.  His wife went off about him, but the situation he described sounded as if it would frustrate anyone.  He denied homicidal ideation, plan, or intent, but said that he gets so discouraged that he feels useless and has thoughts of giving up, but had no plans for suicide.  His family kept him going.  Mirtazapine was increased.  

On VA treatment in June 2014, the Veteran reported that he was feeling depressed that day, and that he had thoughts of hurting himself all the time.  In March 2015, he reported that he had been having crying spells, and that he had had suicidal ideation when he got his last benefits letter from VA.  In May 2015, he reported that he had quit smoking for 4 years, but started up again due to the VA compensation process and frustration.  

On VA psychiatric examination in June 2015, the examiner diagnosed major depressive disorder due to a variety of stressors including service-connected (knee) and nonservice-connected (diabetes, hypertension, blindness) medical problems in addition to PTSD.  The examiner concluded that it was not possible to differentiate the symptoms attributable to each diagnosis.  The examiner indicated that psychiatric symptoms had fluctuated over the past 4-5 years due to medication compliance and noncompliance, group treatment, illicit drug use, medical problems, and other life stressors.  The Veteran reported that he had a strong relationship with his wife and children.  He also had several friends in the neighborhood with whom he enjoyed socializing.  He reported a decreased interest in listening to audio books and TV programs.  The Veteran reported that his current mental health symptoms mess his whole day up because people do not know how to accept him from one day to the next because they do not know what kind of mood he is going to be in.  He also indicated that fatigue and amotivation impact his day to day activities quite notably.  As such, the examiner's opinion was that the Veteran's mental health symptoms are resulting in occupational and social impairment with deficiencies in most areas, such as work school, family relations, judgment, thinking, and/or mood.  The examiner did not think that the Veteran mental health symptoms independently wholly preclude him from occupational and social impairment. 

On VA evaluation in July 2015, the Veteran reported that he had had spells of being severely depressed, that could last up to 3 or 4 days or up to a week.  With all the medicine he is taking, he sleeps a lot during the day.  Additionally, he was having nightmares about 2-3 times a week.  This started years ago.  He had a constricted affect.  

Based on the evidence, the Board finds that for the entirety of the rating period, a 70 percent rating, but not higher, is warranted for the Veteran's service-connected PTSD, as the disability picture most nearly approximates occupational and social impairment, with deficiencies in most areas due to the service-connected PTSD disability.  

On VA examination in May 2009, the Veteran's mood was mostly down and he was having panic attacks 2 times per month.  He also had suicidal ideation and mild impairment of immediate memory and he reported that he would lose train of thought and forget what he was doing, and that he did not trust anyone.  The examiner indicated that symptoms were reducing motivation for socialization.  The Veteran was not in school, and his symptoms were causing deficiencies in thinking, work, and mood (apparently most areas).  In September 2011, a health care provider indicated that the Veteran's psychiatric symptoms interfere in all areas of his life, signifying that they cause deficiencies in most areas.  In July 2012, he was waking from his sleep due to nightmares, and in August 2012, his wife indicated that his PTSD symptoms were notable.  In September 2012, his mood was depressed and his affect was flat, and he had feelings of helplessness, hopelessness, and increased PTSD symptoms with increased night sweats and nightmares, and he was fighting in his sleep.  He was hallucination that there were footsteps, and that there were people sitting around, and his mind was playing tricks on him.  A GAF of 45 was assigned and he was admitted for inpatient treatment for suicidal ideation.  

In October 2012, he could not sleep and had nightmares, he was swinging and jumping in his sleep, and he was nervous during the day.  He was cranky and hard to get along with and was not having any fun.  In March 2013, he had irritability and nightmares, and in April 2013, his nightmares were occurring 2-3 times per week and he was constantly ruminating about bad things.  He was heavily using substances.  In December 2013, his mood was up and down.  In July 2014, he was very worried due to an upcoming hearing on his claims, and was not sleeping well.  His wife told him that he was fighting in his sleep, and he was having some trouble with dizziness (due to prazosin).  His primary care provider indicated in October 2014 that he was unemployable due to his service-connected PTSD, headaches, tinnitus, and hearing loss, and his PTSD is clearly his predominant service-connected disability, with the next highest disability being headaches which are 30 percent disabling.  The Veteran was again dizzy due to prazosin in December 2014, and he has had to have his medications adjusted repeatedly to try to stabilize him.  He also threatened to kill his wife in December 2014 or thereabouts and was sleeping lightly.  All of this supports a 70 percent rating under the rating formula.  

A 100 percent rating is not permitted at any time during the rating period under the formula, however.  The Veteran clearly has not had total social impairment at any point during the rating period, and this is required for a 100 percent rating under the formula.  He generally has a good marriage and relationships with his family members and in his community, as shown by the evidence of record, and this shows that he does not have total social impairment due to psychiatric disability.  The June 2015 VA examiner stated he "DOES NOT think the Veteran's mental health symptoms independently wholly preclude him from occupational and social impairment." (emphasis in original).  Further, the Veteran reported to that examiner that he left his last job working as a tax accountant from 2000 to 2006 due to his stroke and going "completely blind."

Other considerations

The Board has considered and accorded due weight to all evidence, including lay statements.  However, the probative competent evidence concerning the nature and extent of the Veteran's disabilities does not support higher ratings than those indicated above.  

The discussions above reflect that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected PTSD and headaches disabilities.  All symptoms may be considered in assigning a rating for PTSD, and ratings for headaches take into account the debilitation caused by headache attacks.  No other symptoms are claimed or shown.  Thus, consideration of whether the Veteran's disability pictures exhibit other related factors such as those provided by the regulations as "governing norms" is not required and referral for extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, evidence of record indicates that the collective impact of the service-connected disabilities at issue has not created such an exceptional circumstance as to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

TDIU 

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Even when the percentage requirements of 38 C.F.R. § 4.16(a) are not met, a TDIU may be granted on an extraschedular basis in exceptional cases when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability.  38 C.F.R. § 4.16(b).  In those cases, the claim is to be submitted to the Director, Compensation and Pension Service, for extraschedular consideration of a TDIU award.  Id.  

The Veteran's PTSD is ratable under the rating schedule as 70 percent disabling from the April 2008 date of claim.  He also has a 30 percent rating for cluster headaches from April 2010, a 10 percent rating for right knee osteoarthritis from June 2008, and a 10 percent rating for tinnitus from April 2010, as well as a noncompensable rating for bilateral hearing loss disability.  His combined rating is 70 percent from April 2008, and 80 percent from April 2010.  Thus, the threshold requirements for considering a TDIU rating on a schedular basis are met for the entirety of the period in question.  

In a November 2009 VA Form 21-8940, he indicated that he had 2 years of college education and that he last worked as a tax accountant in March 2006.  He stated that he was disabled due to PTSD and that he had not looked for work because of his bad nerves.  A May 2009 VA examination report indicates that he had also been a computer technician.  The VA examiner in May 2009 indicated that the Veteran's psychiatric symptoms reduce his motivation for finding productive activity.  The VA examiner in July 2015 indicated that the Veteran's headaches would impact his ability to work through increased absenteeism, and the Veteran indicated at the time that he is unable to get out of bed during headaches.  He has repeatedly had to have his psychiatric medications adjusted in order to try to stabilize him during the time period in question.  He has had suicidal thoughts at times, and has problems with sleep, as well as dizziness from medication for psychiatric impairment.  

In February 2010, the Veteran indicated that he stopped working as a tax accountant due to failing eyesight, but added that his bad nerves would prevent him from working at the present time.  

In October 2014, a private physician opined that the Veteran is unemployable due to his service-connected PTSD, headaches, tinnitus, and hearing loss.  The medications he takes for his PTSD and headaches often cause drowsiness.  The tinnitus and hearing loss cause additional stress that aggravates his symptoms of PTSD and headaches.  

Based on the evidence, the Board finds that the Veteran's service-connected disabilities render him unable to obtain and maintain all forms of substantially gainful employment consistent with his education and work experience.  

The Veteran has not worked since 2006 and says that his nerves are too bad to look for work, and that his bad nerves would prevent him from working.  His physician indicated in October 2014 that he is unemployable due to his service-connected disabilities, mentioning that the medications he takes for his PTSD and headaches often cause drowsiness, and that his tinnitus and hearing loss aggravate his PTSD and headaches.  There is support in the record for dizziness and drowsiness from his medications.  The Board finds that the evidence of record supports a finding of unemployability due to his service-connected disabilities. 

The Board is grateful to the Veteran for his honorable service, is glad that it is able to grant the benefits it has, and regrets that a more favorable outcome could not be reached on the benefits denied.  


ORDER

Service connection for right lower extremity circulatory disease is denied.

Service connection for blindness is denied.

Service connection for sleep apnea is denied.

A disability rating in excess of 30 percent for headaches is denied.

A 70 percent rating, but not higher, is granted for PTSD, for the entirety of the rating period, subject to the controlling regulations applicable to the payment of monetary benefits.

A TDIU is granted subject to the controlling regulations applicable to the payment of monetary benefits.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


